FILED
                            NOT FOR PUBLICATION                             JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLETON DOUGLAS BRYANT,                         No. 12-35522

               Plaintiff - Appellant,            D.C. No. 6:12-cv-00178-AA

  v.
                                                 MEMORANDUM*
TROY MICKELSEN; CITY OF
ALBANY, OREGON,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Carleton Douglas Bryant appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging that defendants violated his due

process rights when they questioned him and ordered him to leave an Amtrak


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
parking lot. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment on Bryant’s Fifth

Amendment claim because it was premised on the allegedly wrongful actions of a

municipality and its employee, and the Fifth Amendment in this context applies

only to actions of the federal government. See Bingue v. Prunchak, 512 F.3d 1169,

1174 (9th Cir. 2008).

      The district court properly granted summary judgment on Bryant’s

Fourteenth Amendment claim because Bryant failed to raise a genuine dispute of

material fact as to whether defendants deprived him of a federal right. See Chavez

v. Martinez, 538 U.S. 760, 774-76 (2003) (police officer’s questioning of a suspect

did not amount to a due process violation because “vague generalities, such as the

right not to be talked to” does not suffice to implicate a fundamental liberty interest

(citation and internal quotation marks omitted)); Brittain v. Hansen, 451 F.3d 982,

996-97 (9th Cir. 2006) (officer’s threat of arrest was not sufficiently conscience

shocking to constitute due process violation).

      The district court did not abuse its discretion by denying Bryant’s request for

judicial notice of Bryant’s personal narrative regarding the history of the Amtrak

station because Bryant failed to show that the narrative contained facts that were


                                           2                                    12-35522
relevant or “not subject to reasonable dispute.” Fed. R. Evid. 201(b); see also

United States v. Woods, 335 F.3d 993, 1000-01 (9th Cir. 2003) (setting forth

standard of review).

       The district court did not abuse its discretion by excluding a nonparty’s letter

because Bryant failed show that this hearsay evidence was relevant or

corroborated. See Fed. R. Evid. 807 (residual exception to hearsay rule); Fonseca

v. Sysco Food Servs. of Ariz., Inc., 374 F.3d 840, 845 (9th Cir. 2004) (setting forth

standard of review).

       Bryant’s request that we issue our decision en banc, set forth in his opening

brief, is denied.

       AFFIRMED.




                                           3                                    12-35522